 
Exhibit 10.07
 
EXECUTION VERSION

MANAGEMENT AGREEMENT
 
This MANAGEMENT AGREEMENT made as of the 1st day of December, 2011, is by and
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P., a Delaware limited
partnership (the “Partnership”) and PGR Capital LLP, a United Kingdom limited
liability partnership (the “Advisor,” together with CMF and the Partnership, the
“Parties”).
 
W I T N E S S E T H :
 
WHEREAS, CMF is the general partner of Morgan Stanley Smith Barney Spectrum
Strategic L.P., a limited partnership organized to trade, buy, sell, spread, or
otherwise acquire, hold, or dispose of commodities (which may include foreign
currencies, mortgage-backed securities, money market instruments, financial
instruments and any other securities or items which are now, or may hereafter
be, the subject of futures contract trading), domestic and foreign commodity
futures contracts, commodity forward contracts, foreign exchange commitments,
options on physical commodities and on futures contracts, spot (cash)
commodities and currencies, and any rights pertaining thereto (hereinafter
referred to collectively as “futures interests”) and securities (such as United
States Treasury bills) approved by the Commodity Futures Trading Commission (the
“CFTC”) for investment of customer funds, and to engage in all activities
incident thereto, such trading and activities to be conducted directly or
through investment in PGR Master Fund L.P., a Delaware limited partnership (the
“Master Fund”), of which CMF is the general partner and PGR Capital LLP is the
advisor; and
 
WHEREAS, the Partnership intends to achieve its objective through the allocation
of the Partnership’s assets to one or more commodity trading advisors, which
advisors may or may not have any experience managing client funds; and
 
WHEREAS, the Advisor is registered as a commodity trading advisor with the CFTC,
is a member of the National Futures Association (“NFA”) and is authorized and
regulated in the United Kingdom by the Financial Services Authority (“ FSA”);
and
 
WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of the NFA; and
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its futures interest trading activities during the term of this
Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.  DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership allocated
to the Advisor by CMF in futures interests.  The
 

 
 

--------------------------------------------------------------------------------

 

Advisor makes no representation or warranty that the trading to be directed by
it for the Partnership will be profitable or will not incur losses.
 
(b)  CMF acknowledges receipt of the description of the Advisor’s PGR Mayfair
Program (the “Program”), attached hereto as Appendix A.  All trades made by the
Advisor for the account of the Partnership shall be made through such commodity
broker or brokers as CMF shall direct, and the Advisor shall have no authority
or responsibility for selecting or supervising any such broker in connection
with the execution, clearance or confirmation of transactions for the
Partnership or for the negotiation of brokerage rates charged therefor.
 
(c)  The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program as described in Appendix A attached hereto, provided that
CMF and the Partnership agree that the Advisor will manage the assets of the
Partnership utilizing up to 1.5 times the leverage normally applied to the
Program, unless otherwise agreed to by the Parties hereto in writing.  In the
event the Advisor wishes to use a trading system or methodology other than or in
addition to the Program in connection with its trading for the Partnership,
either in whole or in part, it may not do so unless the Advisor gives CMF prior
written notice of its intention to utilize such different trading system or
methodology and CMF consents thereto in writing.  In addition, the Advisor will
provide five days’ prior written notice to CMF of any change in the trading
system or methodology to be utilized for the Partnership which the Advisor deems
material.  If the Advisor deems such change in system or methodology or in
markets traded to be material, the changed system or methodology or markets
traded will not be utilized for the Partnership without the prior written
consent of CMF.  In addition, the Advisor will notify CMF of any changes to the
trading system or methodology that would cause the description of the trading
strategy or methods described in Appendix A to be materially
inaccurate.  Further, the Advisor will provide the Partnership with a current
list of all futures interests to be traded for the Partnership’s account and the
Advisor will not trade any additional futures interests for such account without
providing notice thereof to CMF and receiving CMF’s written approval.  The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the assets under the Advisor’s management together with all other matters deemed
by the Advisor to be material changes to its business not previously reported to
CMF.  The Advisor further agrees that it will convert foreign currency balances
(not required to margin positions denominated in a foreign currency) to U.S.
dollars no less frequently than monthly. U.S. dollar equivalents in individual
foreign currencies of more than $100,000 will be converted to U.S. dollars
within one business day after such funds are no longer needed to margin foreign
positions.
 
(d)  The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), partners, directors, officers and employees, their
trading performance and general trading methods, its customer accounts (but not
the identities of or identifying information with respect to its customers) and
otherwise as are required in the reasonable judgment of CMF to be made in any
filings required by Federal or State law or NFA rule or order.  Notwithstanding
Sections 1(d) and 4(d) of this Agreement, the Advisor is not required to
disclose the actual trading results of proprietary accounts of the Advisor or
its principals unless CMF reasonably determines that such disclosure is required
in order to fulfill its fiduciary obligations to the Partnership or the
reporting, filing or other obligations imposed on it by Federal or State law or
NFA rule or order.
 

 
-2-

--------------------------------------------------------------------------------

 

The Partnership and CMF acknowledge that the trading advice to be provided by
the Advisor is a property right belonging to the Advisor and that they will keep
all such advice confidential.
 
(e)  The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.
 
(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among such other trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the last day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.
 
(g)  The Advisor will not be liable for trading losses in the Partnership’s
account including losses caused by errors; provided, however, that the Advisor
will be liable to the Partnership with respect to losses incurred due to errors
committed or caused by it or any of its principals or employees in communicating
improper trading instructions or orders to any broker on behalf of the
Partnership.
 
2.  INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
 
3.  COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable as of the end
of each calendar year equal to 20% of New Trading Profits (as such term is
defined below) earned by the Advisor for the Partnership and (ii) a monthly fee
for professional management services equal to 1/12 of 1% (1% per year) of the
Net Assets of the Partnership allocated to the Advisor as of the opening of
business on the first day of each calendar month, commencing with the month in
which the Partnership begins to receive trading advice from the Advisor pursuant
to this Agreement..
 
(b)  “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Partnership’s Limited Partnership Agreement, and without regard to further
amendments thereto, provided that in determining the Net Assets of the
Partnership on any date, no adjustment shall be made to reflect any
distributions, redemptions or incentive fees payable as of the date of such
determination.
 

 
-3-

--------------------------------------------------------------------------------

 
 
(c)   “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the fiscal period over Net Assets managed by the
Advisor at the end of the highest previous fiscal period or Net Assets allocated
to the Advisor at the date trading by the Advisor on behalf of the Partnership
commences, whichever is higher, and as further adjusted to eliminate the effect
on Net Assets resulting from redemptions, reallocations or capital
distributions, if any, made during the fiscal period decreased by interest or
other income, not directly related to trading activity, earned on the
Partnership’s assets during the fiscal period, whether the assets are held
separately or in margin accounts.  Ongoing expenses will be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets.  Ongoing
expenses will not include expenses of litigation not involving the activities of
the Advisor on behalf of the Partnership.  No incentive fee shall be paid until
the end of the first calendar year of trading, which fee shall be based on New
Trading Profits earned from the commencement of trading by the Advisor on behalf
of the Partnership through the end of the first calendar year.  Interest income
earned, if any, will not be taken into account in computing New Trading Profits
earned by the Advisor.  If Net Assets allocated to the Advisor are reduced due
to redemptions, distributions or reallocations (net of additions), there will be
a corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
incentive fee.
 
(d)  Annual incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a fiscal year or a calendar month, as the case may be,
the annual incentive fee shall be computed as if the effective date of
termination were the last day of the then current year and the monthly
management fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein, the monthly
management fee shall be prorated by the ratio which the number of business days
during which CMF conducted the Partnership’s business operations or utilized the
Advisor’s services bears in the month to the total number of business days in
such month.
 
(e)  The provisions of this Section 3 shall survive the termination of this
Agreement.
 
4.  RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a)  The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, directors, employees and partners, may
render advisory, consulting and management services to other clients and
accounts. The Advisor and its officers, directors, employees and partners shall
be free to trade for their own accounts and to advise other investors and manage
other commodity accounts during the term of this Agreement and to use the same
information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s basic trading strategies and will not affect the capacity of the
Advisor to continue to
 

 
-4-

--------------------------------------------------------------------------------

 

render services to CMF for the Partnership of the quality and nature
contemplated by this Agreement.
 
(b)  If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s futures interest positions with the positions of
any other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF if the
Partnership’s positions are included in an aggregate amount which exceeds the
applicable speculative position limit.  The Advisor agrees that, if its trading
recommendations are altered because of the application of any speculative
position limits, it will not modify the trading instructions with respect to the
Partnership’s account in such manner as to affect the Partnership substantially
disproportionately as compared with the Advisor’s other accounts.  The Advisor
further represents, warrants and agrees that under no circumstances will it
knowingly or deliberately use trading programs, strategies or methods for the
Partnership that are inferior to strategies or methods employed for any other
client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts that commence trading at different times, accounts that have different
portfolios or different fiscal years, accounts utilizing different executing
brokers and accounts with other differences, and that such differences may cause
divergent trading results.
 
(c)  It is acknowledged that the Advisor and/or its officers, employees,
directors and partners presently act, and it is agreed that they may continue to
act, as advisor for other accounts managed by them, and may continue to receive
compensation with respect to services for such accounts in amounts which may be
more or less than the amounts received from the Partnership.
 
(d)  The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested by CMF.  The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading manager.
 
5.  TERM.  (a)  This Agreement shall continue in effect until June 30,
2012.  CMF may, in its sole discretion, renew this Agreement for additional
one-year periods upon notice to the Advisor not less than 30 days prior to the
expiration of the previous period.  At any time during the term of this
Agreement, CMF may terminate this Agreement at any month-end upon 30 days’
notice to the Advisor. At any time during the term of this Agreement, CMF may
elect immediately to terminate this Agreement if (i) the Net Assets allocated to
the Advisor (adjusted for redemptions, distributions, withdrawals or
reallocations, if any) decline by 20% or more as of the end of a trading day
from such Net Assets’ previous highest value; (ii) the Advisor fails to comply
with the terms of this Agreement; (iii) CMF, in good faith, reasonably
determines that the performance of the Advisor has been such that CMF’s
fiduciary duties to the Partnership require CMF to terminate this Agreement;
(iv) CMF reasonably believes that the application of
 

 
-5-

--------------------------------------------------------------------------------

 

speculative position limits will substantially affect the performance of the
Partnership; (v) the Advisor merges, consolidates with another entity, sells a
substantial portion of its assets, or becomes bankrupt or insolvent; (vi) Nigel
Gent dies, becomes incapacitated, leaves the employ of the Advisor, ceases to
control the Advisor or is otherwise not managing the trading programs or systems
of the Advisor; or (vii) the Advisor’s registration as a commodity trading
advisor with the CFTC or its membership with the NFA or any other regulatory
authority, is terminated or suspended.  This Agreement will immediately
terminate upon dissolution of the Partnership or upon cessation of trading by
the Partnership prior to dissolution.
 
(b)  The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) after June 30, 2012; or (ii) in the event that CMF or the
Partnership fails to comply with the terms of this Agreement.  The Advisor may
immediately terminate this Agreement if CMF’s registration as a commodity
trading advisor, commodity pool operator or its membership in the NFA is
terminated or suspended.
 
(c)  Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.
 
6.  INDEMNIFICATION.   (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor, CMF shall, subject to
subsection (a)(iii) of this Section 6, indemnify and hold harmless the Advisor
against any loss, liability, damage, cost, expense (including, without
limitation, attorneys’ and accountants’ fees), judgments and amounts paid in
settlement actually and reasonably incurred by it in connection with such
action, suit, or proceeding if the Advisor acted in good faith and in a manner
reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence,
intentional misconduct, or a breach of its fiduciary obligations to the
Partnership as a commodity trading advisor, unless and only to the extent that
the court or administrative forum in which such action or suit was brought shall
determine upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Advisor is fairly and reasonably
entitled to indemnity for such expenses which such court or administrative forum
shall deem proper; and further provided that no indemnification shall be
available from the Partnership if such indemnification is prohibited by Section
14 of the Partnership’s Limited Partnership Agreement.  The termination of any
action, suit or proceeding by judgment, order or settlement shall not, of
itself, create a presumption that the Advisor did not act in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership.
 
(ii)  To the extent that the Advisor has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in subsection
(i) above, or in defense of any claim, issue or matter therein, CMF shall
indemnify it against the expenses (including, without limitation, attorneys’ and
accountants’ fees) actually and reasonably incurred by it in connection
therewith.
 
(iii)  Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only
 


 
-6-

--------------------------------------------------------------------------------

 
 
upon a determination by independent legal counsel in a written opinion that such
indemnification is proper in the circumstances because the Advisor has met the
applicable standard of conduct set forth in subsection (i) above.  Such
independent legal counsel shall be selected by CMF in a timely manner, subject
to the Advisor’s approval, which approval shall not be unreasonably
withheld.  The Advisor will be deemed to have approved CMF’s selection unless
the Advisor notifies CMF in writing, received by CMF within five days of CMF’s
telecopying to the Advisor of the notice of CMF’s selection, that the Advisor
does not approve the selection.
 
(iv)  In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
 
(v)  As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, partners and employees and the term “CMF”
shall include the Partnership.
 
(b)(i)  The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Section 14 hereof, to the effect that such
acts or omissions violated the terms of this Agreement in any material respect
or involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)).
 
(ii)  In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, partners or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.
 
(c)  In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.

 
(d)  None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the
 


 
-7-

--------------------------------------------------------------------------------

 
 
party claiming indemnification without the prior written consent, which shall
not be unreasonably withheld, of the party obligated to indemnify such party.
 
(e)  The provisions of this Section 6 shall survive the termination of this
Agreement.
 
7.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a)  The Advisor represents and warrants that:
 
(i)  All information with respect to the Advisor and its principals and the
trading performance of any of them that has been provided to CMF, including,
without limitation, the description of the Program contained in Appendix A and
the Advisor’s Disclosure Document, if any, is complete and accurate in all
material respects and such information does not contain any untrue statement of
a material fact or omit to state a material fact that is necessary to make such
statements and information not misleading.
 
(ii)  The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with any such other registration and licensing requirements
as shall be necessary to enable it to perform its obligations hereunder, and
agrees to maintain and renew such registrations and licenses during the term of
this Agreement.
 
(iii)  The Advisor is a limited liability partnership duly organized, validly
existing and in good standing under the laws of the United Kingdom and has full
limited liability partnership power and authority to enter into this Agreement
and to provide the services required of it hereunder.
 
(iv)  The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(v)  This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(b)  CMF represents and warrants for itself and the Partnership that:
 
(i)  CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(ii)  CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

 
(iii)  This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.
 


 
-8-

--------------------------------------------------------------------------------

 
 
(iv)  CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
(v)  CMF is registered as a commodity trading advisor and a commodity pool
operator and is a member of the NFA, and it will maintain and renew such
registrations and membership during the term of this Agreement.
 
(vi)  The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
(vii)  The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.
 
8.  COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
 
(a)  The Advisor agrees as follows:
 
(i)  In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.
 
(ii)  The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF.
 
(iii)  In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, CMF and the
Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv)  The Advisor will maintain a net worth of not less than €50,000 during the
term of this Agreement.
 
(b)  CMF agrees for itself and the Partnership that:
 
(i)  CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.
 


 
-9-

--------------------------------------------------------------------------------

 
 
(ii)  CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
9.   COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.
 
10.  ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
 
11.  AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
12.  NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be made either by electronic mail (email) copy or in
writing and delivered personally or by registered or certified mail or expedited
courier, return receipt requested, postage prepaid, to the addresses below or to
such other addresses as may be designated by the party entitled to receive the
same by notice similarly given:
 
If to CMF or to the Partnership:
 
Ceres Managed Futures LLC
522 Fifth Avenue, 14th Floor
New York, New York 10036
Attention:  Walter Davis
 
email:  walter.davis@morganstanleysmithbarney.com
 
If to the Advisor:
 
PGR Capital LLP
Gilmoora House
57-61 Mortimer Street
London, W1W 8HS
United Kingdom
Attention:  Casey Grylls
 
email:  cgrylls@pgrcapital.com

with a copy to:
 
Boodle Hatfield
89 New Bond Street
London W1S 1DA
United Kingdom
Attention:  Nigel Stone
 
email:  nstone@boodlehatfield.com
 


 
-10-

--------------------------------------------------------------------------------

 
 
13.  GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
14.  ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the National
Futures Association or, if the National Futures Association shall refuse
jurisdiction, then in accordance with the rules, then in effect, of the American
Arbitration Association; provided, however, that the power of the arbitrator
shall be limited to interpreting this Agreement as written and the arbitrator
shall state in writing his reasons for his award.  Judgment upon any award made
by the arbitrator may be entered in any court of competent jurisdiction.
 
15.  NO THIRD PARTY BENEFICIARIES.  There are no third  party beneficiaries to
this Agreement.
 
16.  COUNTERPARTS.  This Agreement may be executed in any number of
counterparts, including via facsimile, each of which is an original and all of
which when taken together evidence the same agreement.
 

 
-11-

--------------------------------------------------------------------------------

 

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION.  THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
 

  CERES MANAGED FUTURES LLC                  
 
By:
 /s/ Walter Davis      
Walter Davis
     
President and Director
         

 

 
MORGAN STANLEY SMITH BARNEY
     SPECTRUM STRATEGIC L.P.
                     By:
 Ceres Managed Futures LLC
its General Partner
                 
 
By:
 /s/ Walter Davis      
Walter Davis
      President and Director  

 
 

  PGR CAPITAL LLP                  
 
By:
 /s/ Edward Pyke      
Edward Pyke
     
Partner
         

 
 

 
-12-

--------------------------------------------------------------------------------

 

Appendix A
 
PGR Mayfair Program
 
INVESTMENT OBJECTIVE
 
PGR Capital’s futures investment programme seeks to profit over the medium term
by exploiting inefficiencies in futures and forward markets across a broad range
of asset classes and geographic regions. Proprietary models developed by the
founding partners are implemented in an in-house trading system which
systematically processes real-time data and executes trades automatically on
electronic future exchanges and foreign exchange trading platforms.
 
The following paragraphs discuss the main areas of PGR’s investment programme in
turn: strategy, diversification, risk management, technology and execution, and
research.
 
STRATEGIES
 
PGR’s investment strategies have a strong mathematical and statistical basis and
exploit established signal processing and econometric techniques.  Underlying
our strategies are models of how the markets move; it is an important principle
that focuses on real markets rather than data mining. Models may be price based
or use fundamental data to find inefficiencies to exploit. Research is an
on-going part of our programme (see later section) and strategies may be
extended to exploit new inefficiencies over time, utilising market price and
volume data or fundamental data.
 
Strategies are primarily directional in nature; they identify and take advantage
of both upward and downward price momentum. The source of these trends may be
sound economic considerations, asymmetric information or behavioural patterns of
market participants. Whatever the cause, persistent trends can be shown to occur
in all markets across all sectors with varying strengths and durations. PGR’s
strategies have been designed to identify the direction and strength of any
trend over multiple timeframes and have the ability to adapt to the prevailing
market conditions.
 
PORTFOLIO
 
Broad diversification is a key feature of the programme and is achieved through
trading a wide ranging portfolio of markets. The programme trades in liquid
futures and forward markets in the equity index, bond, currency, short-term
interest rate and commodity sectors.
 
RISK MANAGEMENT
 
Rigorous risk management is central to all PGR’s systems and operations. Risk
control is integral to the trading strategies themselves; the strategies scale
positions according to individual market risk and react dynamically to changing
market conditions to control the risk of the portfolio as a whole. The
automation of trade execution and reconciliation avoids the possibility of human
errors while further processes continuously monitor and assess risk throughout
all stages of the investment process.
 
Financial markets are always subject to unexpected events which by their nature
cannot be predicted. These include the effects of wars, terrorist attacks,
natural disasters, fraud etc. Any investment programme is vulnerable to these
events which cannot be avoided.  However, when they do occur it is important to
be able to rapidly assess the situation and react accordingly. By adjusting our
positions and gearing according to the prevailing levels of market and portfolio
risk we can rapidly control the risk of our portfolio as a whole.
 

 
A-1

--------------------------------------------------------------------------------

 

PGR has developed novel processes to monitor and assess market risk using a
number of standard and non-standard measures including correlations, value at
risk, sector exposure, entropy, stress tests etc. These measures enable us to
better understand and react to market risks.
 
TECHNOLOGY AND EXECUTION
 
Technology is the backbone of our business. PGR’s sophisticated, robust and
already-proven computerised systems enable the entire trading process to be
automated, from real-time signal generation, through electronic trade execution
to STP trade reconciliation. This results in reliable and efficient execution
and operations 24 hours a day 5 days a week.
 
The system monitors live market data from real-time feeds and continuously
updates the desired position for each market.  Orders are generated and sent
electronically when there is sufficient liquidity and the spread is narrow. As
the fills are received back from the broker, they are passed through to the back
office system for reconciliation with the brokers and NAV calculation for the
clients.  This results in fully audited Straight Through Processing.
 
The system is capable of executing trades electronically through multiple
brokers, 24 hours a day without the need for dedicated trading staff.
 
PGR’s trading system is implemented in Java using professional software
engineering practices. Using real-time programming methods, the system remains
accurate and responsive in even the busiest market conditions.  The system
executes trades fully electronically using the industry standard FIX protocol
and books its fills into the back office system without the need for human
interaction.
 
RESEARCH AND SIMULATION
 
A strong research & simulation environment is essential to the development of
strategies which is required to maintain competitiveness. The three partners
each have strong backgrounds in research. We were instrumental in developing the
research environment at Aspect Capital and during the last two years we have
developed a new rigorous yet flexible simulation environment. This enables us to
develop and compare different strategies and assess all aspects of their
performance before any live testing takes place.
 
The simulation environment has been built using Matlab, a high-level technical
computing language and interactive environment for algorithm development, data
analysis and data visualisation. This gives a flexible environment that can be
used to rapidly try new ideas, analyse their performance and visualise the
results.
 
The performance of the strategies has been assessed using more than 15 years of
historic market prices. Trading strategies are prototyped in a combination of
pure Matlab and Java. The use of Java enables the live trading system to use
much of the same code developed and tested in the simulation environment,
ensuring that the live strategies have been correctly implemented and rigorously
tested.
 
During the last year we have developed new adaptive techniques to improve the
risk return profile of the programme. We have a number of other very promising
techniques which we are developing further to ensure our performance continues
to be competitive with the other leading CTAs.
 
 
 
 
 
 
A-2


--------------------------------------------------------------------------------

 